Citation Nr: 0522193	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  03-21 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected dislocation of the right 
collarbone with muscle atrophy.

2.  Entitlement to an initial compensable evaluation for 
service-connected postnasal septoplasty with deformity.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1994 to 
July 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which granted service connection for dislocation of 
the right collar bone (clavicle) with muscle atrophy, 
assigning an initial 10 percent rating; and granted service 
connection for status post nasal septoplasty with deformity, 
assigning a noncompensable rating.  

In May 2004 the Board remanded this case for additional 
development.  The case has been returned.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA examination which was necessary to evaluate his service-
connected dislocation of the right collarbone with muscle 
atrophy and there is insufficient evidence upon which to 
render an informed decision as to the issue of entitlement to 
an increased rating for the veteran's service-connected 
dislocation of the right collarbone with muscle atrophy.

2.  The veteran failed, without good cause, to report for a 
VA examination which was necessary to evaluate his service-
connected post nasal septoplasty with deformity and there is 
insufficient evidence upon which to render an informed 
decision as to the issue of entitlement to an increased 
rating for the veteran's service-connected post nasal 
septoplasty with deformity.






CONCLUSIONS OF LAW

1.  The claim of entitlement to an initial disability rating 
higher than 10 percent for dislocation of the right 
collarbone with muscle atrophy is denied based on the 
veteran's failure to report for a necessary and scheduled VA 
examination.  38 C.F.R. § 3.655(b) (2004).

2.  The claim of entitlement to an initial compensable 
disability rating for postnasal septoplasty with deformity is 
denied based on the veteran's failure to report for a 
necessary and scheduled VA examination.  38 C.F.R. § 3.655(b) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a November 2001 VA letter, 
prior to the June 2002 rating decision.  The veteran was 
notified of the evidence necessary to substantiate claims of 
service connection for dislocation of the right collarbone 
with muscle atrophy and postnasal septoplasty with deformity.  
The RO also notified the veteran of the responsibilities of 
VA and the veteran in developing the record.  Specifically, 
the RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to either submit or advise VA of any additional 
relevant evidence, so that VA could help by getting that 
evidence.  The RO notified the veteran again in May 2004 and 
July 2004.

The Board notes that the November 2001 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

In the June 2002 rating decision, the May 2003 statement of 
the case, and the May 2005 supplemental statement of the 
case, the RO notified the veteran of the laws and regulations 
pertaining to service connection and provided a detailed 
explanation why service connection was warranted for 
dislocation of the right collarbone with muscle atrophy at a 
10 percent rating, and post nasal septoplasty with deformity 
at a noncompensable rating under the applicable laws and 
regulations, based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and a November 2003 private medical record.  The 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided a VA examination through QTC in November 
2001, and the examiner rendered a considered medical opinion 
based on the available evidence.  The veteran subsequently 
asserted his disagreement with his assigned disability 
ratings and was scheduled for a VA examination in August 
2004.  However, he failed to report to the examination, or 
provide any reason for such failure.  The CAVC has held that 
the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA 
regulations, it is incumbent upon the veteran to submit to a 
VA examination if he is applying for, or in receipt of, VA 
compensation or pension benefits.  See Dusek v. Derwinski, 2 
Vet. App. 519 (1992).  He must be prepared to meet his 
obligations by cooperating with VA efforts to provide an 
adequate medical examination.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  The veteran has not 
satisfied his responsibilities in the development of his 
claim.    

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claims for service connection; 
was notified of the respective responsibilities of VA and 
himself as it pertained to who was responsible for obtaining 
such evidence; and also was notified to submit all relevant 
evidence he had to the RO.  Additionally, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue of 
service connection is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

Analysis

In June 2002, the RO granted service connection for 
dislocation of the right collarbone with muscle atrophy, 
assigning a 10 percent rating; and granted service connection 
for post nasal septoplasty with deformity, assigning a 
noncompensable rating.  The veteran appeals this action.  

In his March 2003 notice of disagreement, the veteran stated 
that the 10 percent rating for the right collarbone does not 
sufficiently account for the atrophy of his right chest 
muscles.  He indicated a desire for either a higher rating or 
a separate rating for the muscle atrophy, noting that as time 
has passed the muscle atrophy has become more pronounced.  He 
stated that some effects on his daily living include marked 
difference in strength between the left and right sides of 
his chest, a disconcerting and uncomfortable feeling when he 
flexes his muscle, the need to use other muscles to adapt to 
the atrophy, and asymmetry between the left and right side of 
his chest.  He indicated that these are separate and distinct 
from the painful motion of his collarbone.  Regarding his 
noncompensable rating for postnasal septoplasty with 
deformity, the veteran contended that since his in-service 
septorhinoplasty, he has had an increased obstruction of his 
right nasal passage.  He specifically indicated that part of 
the septum is touching the skin of his nostril.  He also 
noted that the deformity of his nasal deformity was not 
adequately addressed in the in-service surgical procedure or 
in evaluating his claim.  On his VA Form 9, the veteran 
specified that he should be entitled to a 20 percent rating 
for the dislocation of the right collarbone with muscle 
atrophy, and a 10 percent rating for postnasal septoplasty 
with deformity.

The service medical records include a November 2000 clinical 
record showing a finding of status post septorhinoplasty for 
trauma in January 2000, with decrease in smell and taste.  
The clinical record also shows a right sternoclavicular 
nontender joint protuberance.

A November 2000 separation examination report shows right 
sternoclavicular joint prominence with no dislocation or 
tenderness to palpation; and status post septorhinoplasty 
with residual decrease in smell and taste.

A January 2001 evaluation shows no change in decreased 
sensitivity to the tip of the nose, or in ability to smell.

After service, a November 2001 QTC report shows complaints of 
right collarbone weakness and pain.  Upon examination, the 
chest wall had asymmetry with prominence at the right end of 
the collarbone, and evidence of right distal atrophy of the 
chest.  The diagnoses included prominent dislocated right 
collarbone with right muscle atrophy.  The report also shows 
status postnasal septoplasty and nasal trauma with deformity, 
and complaints of decreased smelling capacity, persistent 
nasal congestion, deformed nasal bridge, and less airflow 
through the right nostril.  The veteran reported difficulty 
breathing through the nose, but could communicate by speech 
and was able to speak with a whisper.  He denied thick, foul-
smelling, yellow nasal discharge, sinus attacks, or 
headaches, and did not use a respirator or have a history of 
shortness of breath.  Upon examination, there was nasal 
deviation to the right at the bridge of the nose and nasal 
congestion, with no bleeding, blood clot, or nasal polyp 
detected.  A smelling capacity test showed decreased ability 
to smell on both sides of the nose.  Sensation was intact, 
and there was no loss of taste. 

A November 2003 private plastic surgery report shows the 
veteran was seen for his nasal septal deviation and compound 
nasal fracture.

A determination on whether the veteran is entitled to an 
initial rating higher than 10 percent for dislocation of the 
right collarbone with muscle atrophy, or a compensable rating 
for status post nasal septoplasty with deformity cannot be 
established based on the above evidence.  As noted, the 
veteran was scheduled for a VA examination in August 2004 to 
determine the present severity of the dislocation of his 
right collarbone with muscle atrophy and post nasal 
septoplasty deformity, but failed to report or provide any 
reason for such failure.  As the Board indicated in its May 
2004 remand, another examination was necessary to determine 
whether the muscle atrophy related to his collarbone 
dislocation had worsened, whether there was any limitation of 
motion, or whether his nasal septal deviation had worsened.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination was scheduled in conjunction 
with a claim for increase and entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655 (2004); see also Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with a claim for increase, the claim shall be 
denied. 38 C.F.R. § 3.655(b).

Here, the veteran failed to report for a scheduled VA 
examination essential to the development of his increased 
rating claims and did not set forth good cause for such 
failure.  A July 2004 VA letter notified the veteran that 
failure to report for his VA examination might result in a 
denial of his appeal.  The record also shows a copy of an 
undated letter sent to the veteran notifying him of his 
scheduled VA examination and that failure to keep the 
scheduled time could result in the denial of his claim.  
Moreover, a May 2005 supplemental statement of the case 
(SSOC) included a copy of the provisions of 38 C.F.R. 
§ 3.655, and notified the veteran that failure to report for 
a scheduled VA examination without good cause could result in 
denial of the claim under the regulation.  The veteran was 
given an additional 60 days from the date of the May 2005 
SSOC to respond, but did not do so.  The July 2004 VA letter, 
undated notice of the scheduled VA examination, and May 2005 
SSOC were mailed to the veteran's last known address of 
record and were not returned as undeliverable.  
Notwithstanding this, the veteran has not made any attempt to 
explain to the RO why he failed to report for the scheduled 
August 2004 VA examination relevant to the claim.  

In a long line of cases, the Court has stated that, where the 
record does not adequately reveal the current state of the 
claimant's disability, fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination, particularly if there is no medical evidence 
which adequately addresses level of impairment of the 
disability since the previous examination.  See e.g. Allday 
v. Brown, 7 Vet. App. 517, 526-27 (1995); Suttmann v. Brown, 
5 Vet. App. 127, 138 (1993); Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  The facts in this case are precisely 
on point with the Court's case law in that the veteran has 
claimed over the course of this appeal that his disability is 
more severely disabling than currently rated.  The veteran's 
own contentions require additional medical examination to 
address the level of impairment.

The Board again emphasizes that the veteran failed to appear 
to his scheduled examination in August 2004, without offering 
any explanation for his failure to cooperate.  The veteran 
was notified in a two VA letters, one dated in July 2004 and 
the other undated, and a May 2005 SSOC that failure to appear 
to his examination might result in the denial of his appeal.  
The May 2005 SSOC also included a copy of 38 C.F.R. § 3.655 
and provided the veteran with an additional 60 days to 
respond.  The Court has held that the duty to assist is not a 
one-way street.  If a veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Under these circumstances, the Board 
has no alternative but to deny the veteran's claim as a 
matter of law.  See 38 C.F.R. § 3.655 (2004).

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected dislocation of the right collarbone 
with muscle atrophy is denied.

Entitlement to an initial compensable evaluation for service-
connected postnasal septoplasty with deformity is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


